EMPLOYMENT AGREEMENT


THIS AGREEMENT (the "Agreement"), made as of this 26th day of March, 2008,
(Effective Date) by, between and among Sandy Spring Bancorp, Inc., a Maryland
corporation and registered bank holding company (Bancorp), Sandy Spring Bank, a
Maryland corporation and wholly owned commercial banking subsidiary of Bancorp
with its main office and headquarters located in Olney, Maryland (Bank), and
Daniel J. Schrider (Officer).


WITNESSETH


WHEREAS, the Officer is currently employed as an Executive Vice President and
Chief Revenue Officer of the Bank.


WHEREAS, the Board is very interested in an appropriate succession planning
process for the position of President and Chief Executive Officer of Bancorp and
Bank.


WHEREAS, as a result of the skill, knowledge, and experience of the Officer, the
board of directors of Bancorp and Bank (collectively the "Board") desires to
retain the services of the Officer in newly created positions, President of
Bancorp and President and Chief Revenue Officer of the Bank, and which position
is intended to assist the Board with its succession planning responsibilities
noted above.


WHEREAS, the Officer desires to serve as the President of Bancorp and President
and Chief Revenue Officer of the Bank.


WHEREAS, the Officer and the Board desire to enter into an agreement setting
forth the terms of conditions of the employment of the Officer as President of
Bancorp and the Bank and Chief Revenue Officer of the Bank and the related
rights and obligations of each of the parties.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is agreed as follows:


1.    Employment. As described further herein, the Officer shall be employed as
the President of Bancorp and President and Chief Revenue Office of the Bank
during the Term of this Agreement. Officer shall report directly to the Chairman
of the Board and Chief Executive Officer of Bancorp and the Bank. During the
Term, the Officer shall perform such duties and shall have all powers which are
assigned to the Officer by the Chairman of the Board and Chief Executive
Officer. The Officer’s major job accountabilities are set forth in a job
description maintained by the Human Resources Division and which job description
may be revised from time to time by the Human Resources Committee of the Board.
The Officer's duties include, but are not limited to:
 

--------------------------------------------------------------------------------


 

 
(a)
Management oversight of the day-to-day activities of all revenue components of
the Bank and recommendations to the Chairman and Chief Executive Officer
concerning the strategies, policies, and tactics of the Bank related thereto;

 
(b)
Developing a business plan with objectives to be achieved during the plan year
in support of strategic goals; and

 
(c)
Promoting the services of the Bank and conducting and coordinating marketing and
promotional activities designed to develop new business and future business
initiatives;

 
(d)
Providing complete, timely, and accurate reports, as required, regarding the
revenue activities of the Bank;

 
(e)
Providing effective leadership and supervision to promote efficiency and optimum
performance of Bank officers and employees;

 
(f)
Oversight of the credit risk management processes of the Bank’s Credit Risk
Policy, and related procedures.



2.    Location and Facilities. The Officer will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for the Officer to perform the
duties of the position. The location of such facilities and staff shall be at
the principal administrative offices of Bank, or at such other site or sites
agreed to by the Board.


3.    Term 



 
a.
The term of this Agreement (the “Term”) shall consist of the period commencing
at the Effective Date and continuing through December 31, 2008 and any extension
of the Term made pursuant to this Section 3.




 
b.
The Term shall be extended for an additional period of three (3) months beyond
December 31, 2008, without action by any party, provided that neither the Bank
nor the Officer shall have given written notice at least thirty (30) days prior
to the expiration date of its or the Officer’s desire that the Term not be
extended.




c.
At the Effective Date, this Agreement shall supersede any prior employment
agreement between the Officer and Bank including, but not limited to, all prior
employment agreements between Officer and Bank, which shall be deemed terminated
by agreement of the parties immediately prior to the Effective Date. 

 
4.    Base Compensation.



 
a.
The Bank agrees to pay the Officer during the Term of this Agreement a base
salary at the rate of $350,000 per annum, payable in cash not less frequently
than twice monthly, as may be adjusted in accordance with this Section 4.




 
b.
The Human Resources Committee of the Board shall perform an annual analysis of
the Officer's performance and of the compensation of officers performing similar
functions at financial institutions of comparable size and performance. The
Board shall establish the annual salary rate to be paid to the Officer based
upon this analysis and on such other factors as it deems pertinent. The annual
salary rate may be maintained, increased or decreased, provided that no such
action shall (i) reduce the rate of salary below the amount set forth in Section
4.a. or (ii) reduce the rate of salary paid to the Officer for any months prior
to the month in which notice of the reduction is provided in writing to the
Officer.

 
2

--------------------------------------------------------------------------------


 

 
c.
In the absence of action by the Board, the Officer shall continue to receive
salary at the amount set forth in Section 4.a. or, if another rate has been
established under the provisions of this Section 4, the rate last properly
established by action of the Board under the provisions of this Section 4.



5.    Bonuses.



 
a.
The Officer shall be entitled to participate in a bonus program as determined by
the Board based upon recommendation of the Human Resources Committee. The
Officer also shall participate in any and all other fringe benefits which are or
may become available to executive officers of the Bank, including, for example,
any stock option or incentive compensation plans, Executive Incentive Retirement
Plan, long term care insurance, disability income insurance, Group Term
Replacement Plan, and any other benefits that are commen-surate with the
responsibilities and functions to be performed by the Officer under this
Agreement. No other compensation provided for in this Agreement shall be deemed
a substitute for the Officer's right to participate in such discretionary
bonuses or fringe benefits.



6.    Benefit Plans.



 
a.
The Officer shall be entitled to participate in such life insurance, medical,
dental, pension, profit sharing, and retirement plans and other programs and
arrangements as may be approved from time to time by the Bank, for the benefit
of the employees of the Bank.




 
b.
The Officer shall be entitled to fringe benefits in accordance with the plans,
practices, policies and programs of Bank available to executive management of
Bank. Without limiting the foregoing, Officer shall continue to be provided with
a corporate membership at the Manor Country Club located on Carrollton Rd.
Rockville, MD (or such other club as the parties may mutually agree upon), and
be provided with an automobile allowance of $1000.00 per month, payable each
regular pay period in equal amounts.



7.    Paid Time Off.



 
a.
The Officer shall be entitled to paid time off time (i.e., vacation and sick
days, herein referred to as “PTO”) and paid holidays pursuant to the plans,
practices, programs and policies of Bank and available to executive officers of
Bank; provided, however, that notwithstanding anything to the contrary in the
plans, practices, programs and policies of Bank, (i) Officer shall be entitled
to at least 240 hours of PTO per annum, to be taken at reasonable times and in
reasonable periods as the Officer and Bank shall mutually determine, and
provided that no PTO shall interfere with the duties required to be rendered by
the Officer hereunder; and (ii) in addition to the foregoing, the 296 hours of
accrued but unused PTO that Officer is credited with as of the Effective Date,
as evidenced in the “etime” records maintained by the Human Resources department
shall remain available to Officer, and (iii) at the end of calendar years 2008,
Officer shall be permitted to carry over for use in the subsequent calendar
year(s) all accrued but unused PTO hours in accordance with the policies of the
Bank now in effect for executive officers.

 
3

--------------------------------------------------------------------------------


 

 
b.
Officer shall continue to be credited with the 440 hours under the Extended
Illness Benefit policies of the Bank currently available to Officer as of the
Effective Date.




 
c.
In addition to paid time off, the Officer shall be entitled, without loss of
pay, to voluntarily take time off from work for such additional periods of time
and for such valid and legitimate reasons as the Chief Executive Officer may in
his discretion determine. Further, the Officer may request and be granted a
leave or leaves of absence, with or without pay as deemed appropriate in the
discretion of the Board, at such time or times and upon such terms and
conditions as the Board in its discretion may determine.



8.     Expense Payments and Reimbursements. The Officer shall be reimbursed in a
reasonably prompt manner for all reasonable out-of-pocket business expenses
incurred in connection with the Officer’s services under this Agreement upon
substantia-tion of such expenses in accordance with applicable policies of the
Bank.


9.
Loyalty and Confidentiality.




 
a.
During the Term of this Agreement the Officer: (i) shall devote all the
Officer’s time, attention, skill, and efforts to the faithful performance of the
Officer’s duties hereunder; provided, however, that from time to time, the
Officer may serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations which will not present any conflict of
interest with the Bank or any of their subsidiaries, unfavorably affect the
performance of Officer's duties pursuant to this Agreement or violate any
applicable statute or regulation; (ii) devote reasonable periods of time to
charitable and community activities; and (iii) manage personal business
interests. Notwithstanding the foregoing, Officer shall not engage in any
business or activity contrary to the business affairs or interests of the Bank
or their subsidiaries.




 
b.
Nothing contained in this Agreement shall prevent or limit the Officer's right
to invest in the capital stock or other securities of any business dissimilar
from that of Bancorp and their subsidiaries or, solely as a passive, minority
investor in any business.




 
c.
The Officer agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank; the names or addresses
of any of their borrowers, depositors, clients, and other customers; any
information concerning or obtained from such clients or customers; and any other
information concerning the Bank, or their subsidiaries to which the Officer may
be exposed during the course of employment. The Officer further agrees that,
unless required by law or specifical-ly permitted by the Bank in writing, the
Officer will not disclose to any person or entity, either during or subsequent
to the officer’s employment, any of the above-mentioned information which is not
generally known to the public, nor shall the Officer employ such information in
any way other than for the benefit of the Bank. Notwithstanding the above
provisions of this Section 9(c), the Officer may provide such information to
Officer’s legal counsel relevant to pending or threatened legal action in which
the Officer is or may be a party to the extent it is provided with the
understanding and in a fashion that such information is and remains subject to
attorney-client privilege of the Officer and Officer does not waive such
privilege, and to Officer’s certified public accountant, to the extent that such
information is reasonably necessary for the calculation of Officer’s federal,
state, or local taxes, and in all events, provided that no disclosure of any
such information: (i) is contrary to applicable law, including, without
limitation, federal and state laws pertaining to the confidentiality of customer
information and trade secrecy laws, or (ii) violates any other confidentiality
agreement or policy to which Officer, the Bank or any of their subsidiaries is
subject.



10.  Termination and Termination Pay. During the Term, subject to Section 11 of
this Agreement, the Officer's employment under this Agreement may be terminated
in the following circumstances:



 
a.
Death. The Officer's employment under this Agreement shall terminate upon the
Officer’s death during the Term of this Agreement, in which event the Officer's
estate shall be entitled to receive the compensa-tion due to the Officer through
the last day of the calendar month in which the Officer’s death occurred, as
well as any vested benefits due to the Officer’s estate pursuant to the terms of
the plans, policies or practices of the Bank

 

 
b.
Disability. The Bank or the Officer may terminate the Officer’s employment after
having established the Officer’s Disability. For purposes of this Agreement,
“Disability” means the Officer is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months. In the event of such
Disability, the Officer’s obligation to perform services under this Agreement
will terminate. In the event of such termination, the Officer shall be entitled
to receive the following:

 
4

--------------------------------------------------------------------------------


 

   
i.
The compensation and benefits provided for under this Agreement for any period
during the Term of this Agreement and prior to the date of termination pursuant
to this Section 10.c. during which the Officer is unable to work due to physical
or mental infirmity (less any amounts which the Officer receives under any
disability insurance maintained by the Bank);




   
ii.
For the period beginning upon the date of termination pursuant to this Section
10.c. and continuing until the earlier of (A) the expiration of the remaining
Term of this Agreement, or (B) the one-year anniversary of Officer’s termination
due to Disability, (X) salary at the highest rate paid pursuant to Section 4 of
this Agreement during the twelve months prior to the establishment of such
disability under this Section 10.c., reduced by any payments received by the
Officer following termination under any disability plan or policy maintained by
the Bank and (Y) Continued Welfare Benefits”.“Continued Welfare Benefits” shall
mean benefits the same or substantially equivalent to those group health
benefits which would have been provided to Officer in accordance with the plans
described in Section 6(a) of this Agreement if Officer’s employment had not been
terminated, or, upon the expiration of Officer’s eligibility for continuation in
Bank’s welfare benefit plans through the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) or otherwise, a lump sum payment in lieu of such
benefits equal to the cost to the Bank, of providing such benefits for such
period if the Officer’s employment had not been terminated, grossed up for the
effect of individual federal and state taxes on such payment at the combined
marginal federal and state tax rate applicable to such officer for the calendar
year preceding such termination.



As a condition to any such benefits under this Agreement, the Bank Board’s Human
Resources Committee may require the Officer to submit to such physical or mental
evaluations and tests as it deems reasonably appropriate.


c.    Just Cause.



   
i.
The Board may, by written notice to the Officer in the form and manner specified
in this paragraph, immediately terminate the Officer’s employ-ment with the Bank
at any time for Just Cause. The Officer shall have no right to receive
compensa-tion or other benefits for any period after termination for Just Cause.
Termina-tion for "Just Cause" shall mean termination because of, in the good
faith determina-tion of the Board, provided that such determination is
consistent with the treatment of other executives of the Bank and the Officer's:

     
(1)
Personal dishonesty that has a material and detrimental effect on the Bank or
Bancorp;

     
(2)
Willful misconduct;

     
(3)
Intentional breach of fiduciary duty involving personal profit;

     
(4)
Intentional failure to perform duties under this Agreement;

     
(5)
Other, continuing material failure to perform duties assigned to the Officer
under this Agreement after reasonable notification (which shall be stated in
writing and given at least fifteen days prior to termination) by the Board of
such failure;

     
(6)
Willful violation of (X) any law, rule or regulation (other than traffic
violations or similar offenses) involving moral turpitude that has a material
and detrimental effect on the Bank or (Y) a final cease-and-desist order;

     
(7)
Being the subject of any legal or disciplinary event that is material to an
evaluation of the Officer’s integrity or ability to meet contractual commitments
to a client and that is required to be disclosed by Securities and Exchange
Commission Rule 206(4)-4, as then in effect, or a successor to such Rule; or

     
(8)
Material breach by the Officer of any provision of this Agreement.

 
5

--------------------------------------------------------------------------------


 

   
ii.
Notwithstanding the foregoing, the Officer shall not be deemed to have been
terminated for Just Cause unless there shall have been delivered to the Officer
a copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting called and held for
the purpose (after reasonable notice to the Officer and an opportunity for the
Officer to be heard before the Board), finding that in the good faith opinion of
the Board that the Officer was guilty of conduct described above and specifying
the particulars thereof.




 
iii.
Notwithstanding the foregoing, it is expected that Officer will perform all
duties and agreements to be performed herein, and Officer shall have the right
to cure non-performance, to the extent such performance is reasonably capable of
being cured, and shall promptly upon receipt of written notice of
non-performance, comply with the requirements of such notice, and further if
Officer shall not comply with such notice to the satisfaction of the Board
within five (5) business days after delivery thereof, (except if such compliance
cannot be reasonably completed within five (5) business days, if Officer shall
not commence to comply within such period and thereafter proceed to completion
with due diligence) the Board shall have the right to proceed with the Board
meeting specified in the preceding paragraph.



d.    Certain Regulatory Events.



 
i.
If the Officer is removed and/or permanently prohibited from participating in
the conduct of the affairs of the Bank by an order issued under Sections 8(e)(4)
or 8(g)(1) of the Federal Deposit Insurance Act ("FDIA") (12 U.S.C. §§
1818(e)(4) and (g)(1)), Officer’s employment shall ter-minate as of the
effective date of the order, and Officer shall be entitled to receive the
compensa-tion due to the Officer through the date of termination, as well as any
vested benefits due to the Officer pursuant to the terms of the plans, policies
or practices of Bank.




 
ii.
If the Bank is in default (as defined in Section 3(x)(1) of FDIA), Officer’s
employment shall terminate as of the date of default, and Officer shall be
entitled to receive the compensa-tion due to the Officer through the date of
termination, as well as any vested benefits due to the Officer pursuant to the
terms of the plans, policies or practices of Bank.




 
iii.
If a notice served under Sections 8(e)(3) or (g)(1) of the FDIA (12 U.S.C. §§
1818(e)(3) and (g)(1)) suspends and/or temporarily prohibits the Officer from
participating in the conduct of the affairs of the Bank or BANK, Officer’s
employment under this Agreement shall be suspended as of the date of such
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may, in its discretion, (i) pay the Officer all or part
of the compensation withheld while its contract obligations were suspende-d, and
(ii) reinstate (in whole or in part) any of its obliga-tions which were
suspended.




 
e. 
Voluntary Termination by Officer. In addition to the Officer’s other rights to
terminate under this Agreement, the Officer may voluntarily terminate employment
with Bank during the Term of this Agreement upon at least thirty days' prior
written notice to the Bancorp and Bank, in which case the Officer shall be
entitled to receive the compensa-tion due to the Officer through the date of
termination, as well as any vested benefits due to the Officer pursuant to the
terms of the plans, policies or practices of Bank.



f.     Without Just Cause or With Good Reason.



 
i.
In addition to termination pursuant to Section 10.a. through 10.e.: the Board
may, by written notice to the Officer, immediately terminate the Officer’s
employ-ment with Bank at any time for a reason other than Just Cause (a
termination "Without Just Cause"); and the Officer may, by written notice to the
Board, immediately terminate this Agreement at any time within thirty days
following an event of "Good Reason" as defined below (a termination "With Good
Reason").




 
ii.
Subject to Section 11 hereof, in the event of termination under this Section
10.f., the Officer shall be entitled to receive eighteen months of current
salary, at the highest annual rate in effect pursuant to Section 4 of this
Agreement, plus any annual cash bonuses for the year at the amount received,
after the Effective Date, by the Officer in the calendar year preceding the
termination, plus any vested benefits due to the Officer pursuant to the terms
of the plans, policies or practices of Bank. The sum due under this Section
10.f. shall be paid in one lump sum within ten calendar days of such
termination.

 
6

--------------------------------------------------------------------------------


 

 
iii.
"Good Reason" shall exist if, without the Officer's express written consent,
Bank materially breaches any of its respective obligations under this Agreement
during the Term. Without limitation, such a material breach shall be deemed to
occur upon any of the following:




     
(1)
A material reduction in the Officer’s respon-sibilities or authority in
connection with the Officer’s employment with Bank;

     
(2)
Assignment to the Officer of duties of a nonexecutive nature or duties for which
the Officer is not reasonably equipped by the Officer’s skills and experience;

     
(3)
A material reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 11 of this
Agreement, any material reduction in salary or material reduction in benefits
below the amounts to which the Officer was entitled prior to the Change in
Control;

     
(4)
Termination of incentive and benefit plans, programs, or arrangements, or
reduction of the Officer's participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

     
(5)
A requirement that the Officer’s principal business office or principal place of
residence be relocated outside the Washington-Baltimore Consolidated
Metropolitan Statistical Area (“CMSA”); or the assignment to the Officer of
duties that would reasonably require such a relocation;

     
(6)
A requirement that the Officer spend more than thirty normal working days away
from the Washington-Baltimore CMSA during any consecutive twelve-month period;
or

     
(7)
Failure to provide office facilities, secretarial services, and other
administrative services to Officer which are substantially equivalent to the
facilities and services provided to the Officer at the Effective Date (excluding
brief periods during which office facilities may be temporarily unavailable due
to fire, natural disaster, or other calamity).

     
(8)
In the event of a Change in Control as defined in Section 11 of this Agreement,
Officer shall have the right to resign for any reason during the first thirty
(30) days immediately following the first six months after the closing date of a
definitive acquisition agreement, the execution of which brought about a Change
in Control.

 
7

--------------------------------------------------------------------------------


 
Upon the occurrence of any event described in clauses (1) through (8), above,
the Officer shall have the right to elect to terminate his employment under this
Agreement by resignation upon sixty (60) days prior written notice given within
a reasonable period of time not to exceed ninety (90) days after the initial
event giving rise to said right to elect; provided, however that the Bank and
the Bancorp shall have at least thirty (30) days to cure such condition and
provided that the Officer actually terminates employment within two years after
the initial occurrence of such event. Notwithstanding the preceding sentence, in
the event of a continuing breach of this Agreement by the Bank or the Bancorp,
the Officer, after giving due notice within the prescribed time frame of an
initial event specified above, shall not waive any of his rights solely under
this Agreement by virtue of the fact that the Officer has submitted his
resignation but has remained in the employment of the Bank or the Bancorp and is
engaged in good faith discussions to resolve any occurrence of an event
described in clauses (1) through (8) above.
 

 
iv.
Notwithstanding the foregoing, a reduction or elimination of the Officer's
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plan or plans or benefits
there under applicable to all participants in a manner that does not
discriminate against the Officer (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plans prior to such reduction or elimination
are not available to other officers of the Bank, its subsidiaries, or any
company that controls either of them under a plan or plans in or under which the
Officer is not entitled to participate, and receive benefits, on a fair and
nondiscriminatory basis.




 
v.
With the exception of a termination pursuant to Section 10.g.iii(8) of this
Agreement, the parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code. However,
notwithstanding anything to the contrary in this Agreement, to the extend
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event the Officer is a “Specified Employee” (as defined herein)
no payment shall be made to the Officer under this Agreement prior to the first
day of the seventh month following the Event of Termination in excess of the
“permitted amount” under Section 409A of the Code. For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of the Officer’s annualized compensation based upon the annual
rate of pay for services provided to the Bank for the calendar year preceding
the year in which the Officer has an Event of Termination, or (B) the maximum
amount that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the Event
of Termination. The payment of the “permitted amount” shall be made within sixty
(60) days of the occurrence of the Event of Termination. Any payment in excess
of the permitted amount shall be made to the Officer on the first day of the
seventh month following the Event of Termination. “Specified Employee” shall be
interpreted to comply with Section 409A of the Code and shall mean a key
employee within the meaning of Section 416(i) of the Code (without regard to
paragraph 5 thereof), but an individual shall be a “Specified Employee” only if
the Bank is a publicly-traded institution or the subsidiary of a public-traded
holding company.



8

--------------------------------------------------------------------------------





 
g. 
Continuing Covenant not to Compete or Interfere with Relationships. Regardless
of anything herein to the contrary, following a termination (i) due to
Disability (ii) for Just Cause or (iii) by the Officer pursuant to Section
10.f.:




   
i.
Without limitation, the Officer's obligations under Section 9.c. of this
Agreement will continue in effect as provided thereby; and

 

   
ii.
During the remaining Term of this Agreement, the Officer (a) shall not serve as
an officer or director or employee of any bank holding company, bank, savings
association, trust company, savings and loan holding company, or mortgage
company (any of which, a "Financial Institution") or any investment advisory or
brokerage firm (either of which, a “Securities Firm”), in a capacity similar to
that described in Section 1 of this Agreement, which Financial Institution or
Securities Firm offers services from offices in Washington, D.C., Maryland or
Virginia; (b) shall not provide services to any client to which the Bank or any
of its subsidiaries provided services through the Officer or under the Officer’s
direction prior to his termination; and (c) shall not interfere with the
relationship of the Bank or any of its subsidiaries with any of their employees,
agents, or representatives; provided, however, that the provisions of this
noncompetition clause shall not apply to termination of the Officer after a
Change in Control as defined in Section 11. (It being the intent of the parties
that the noncompetition clause shall not apply to terminations resulting from or
due to a Change in Control.)



11.    Termination in Connection with a Change in Control.



 
a.
For purposes of this Agreement, a "Change in Control" shall be deemed to occur
on the earliest of:




 
i. 
The acquisition by any entity, person or group (other than the acquisition by a
tax-qualified retirement plan sponsored by the Bank) of beneficial ownership, as
that term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, of
more than 25% of the outstanding capital stock of Bancorp or the Bank entitled
to vote for the election of directors ("Voting Stock");

 

 
ii.
The commencement by any entity, person, or group (other than Bancorp or the
Bank, a subsidiary of Bancorp or the Bank or a tax-qualified retirement plan
sponsored by Bancorp or the Bank) of a tender offer or an exchange offer for
more than 20% of the outstanding Voting Stock of Bancorp or the Bank;

 

 
iii.
The execution of a definitive agreement of (a) a merger or consolidation of
Bancorp or the Bank with one or more other corporations as a result of which the
holders of the outstanding Voting Stock of Bancorp or the Bank immediately prior
to such merger exercise voting control over less than 80% of the Voting Stock of
the surviving or resulting corporation, or (b) a transfer of substantially all
of the property of Bancorp or the Bank other than to an entity of which Bancorp
or the Bank owns at least 80% of the Voting Stock;

 

 
iv.
Upon the acquisition by any entity, person, or group of the control of the
election of a majority of the Bank's or Bancorp's directors,

 

 
v.
At such time that, during any period of two consecu-tive years, individuals who
at the beginning of such period constitute the Board of Bancorp or the Bank (the
"Continuing Directors") cease for any reason to constitute at least two-thirds
thereof, provided that any individual whose election or nomination for election
as a member of the Board was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director,

 

 
vi.
Upon the sale of substantially all of the stock of Bancorp or Bank to a person
other than Bancorp or a direct or indirect subsidiary of Bancorp or the Bank.




 
b. 
Termination. If within the period beginning six months prior to and ending two
years after a Change in Control, (i) Bancorp or the Bank shall terminate the
Officer's employment Without Just Cause, or (ii) the Officer shall voluntarily
terminate employment With Good Reason, Bank shall, within ten calendar days of
the termination of Officer's employment, make a lump-sum cash payment to the
Officer equal to 2.99 times the sum of (x) the Officer’s annual salary at the
highest annual rate in effect for any of the twelve months immediately preceding
the date of such termination, plus (y) the amount of other compensation received
by the Officer pursuant to this Agreement during the calendar year preceding the
Change in Control. This cash payment is subject to adjustment pursuant to
Section 14 of this Agreement, and shall be made in lieu of any payment also
required under section 10.g. of this Agreement because of a termination in such
period. The Officer's rights under Section 10.g. are not otherwise affected by
this Section 11. Also, in such event, for three calendar years following
Officer’s termination of employment, the Officer shall continue to participate
in any benefit plans of Bank that provide health (including medical, dental and
vision) life, disability, long term care, or similar coverage upon terms no less
favorable than the most favorable terms provided to executive officers of the
Bank during such period.

 
9

--------------------------------------------------------------------------------


 

 
c.
Funding of Trust upon Change in Control. In order to assure payment to the
Officer of amounts that may become payable pursuant to this Section, unless and
to the extent the Officer has previously provided a written release of any
claims under Section 11 of this Agreement, not later than ten business days
after a Change in Control, Bancorp or the Bank shall (i) establish a valid trust
under the law of the State of Maryland with an independent trustee that has or
may be granted corporate trust powers under Maryland law, (ii) deposit in such
trust an amount equal to 2.99 times the Officer’s "base amount" as defined in
Section 280G(b)(3) of the Code and regulations promulgated there under (Section
280G and related regulations hereinafter referred to as Section 280G") plus such
amounts deemed adequate to cover the obligations of the Bank under Section 14 of
this Agreement, at the time of the Change of Control, and (iii) provide the
trustee of the trust with a written direction to hold said amount and any
investment return thereon in a segregated account, and to pay such amounts as
demanded by the Officer from the trust upon written demand from the Officer
stating the amount of the payment demanded from the trust and the basis for the
Officer’s rights to such payment under Section 11 of this Agreement. Upon the
earlier of the final payment of all amounts demanded by the Officer under this
Section 11 or the date thirty-six months after the Change in Control, the
trustee of the trust shall pay to the Bank, as applicable, the entire balance
remaining in the trust. Payments from the trust to the Officer shall be
considered payments made by the Bank for purposes of this Agreement. Payment of
such amounts to the Officer from the trust, however, shall not relieve the Bank
from any obligation to pay amounts in excess of those paid from the trust, or
from any obligation to take actions or refrain from taking actions otherwise
required by this Agreement. Unless and until a termination of or by the Officer
as described in Section 11.b.(i) or (ii), the Officer's rights under this
Agreement shall be those of a general, unsecured creditor, the Officer shall
have no claim against the assets of the trust, and the assets of the trust shall
remain subject to the claims of creditors of the Bank, as applicable. Upon the
termination of the trust as specified herein, the Officer shall have no further
interest in the trust.




 
d.
Notwithstanding the foregoing and with the exception of a termination under
Section 10.g.iii(8) of this Agreement, the parties to this Agreement intend for
the payments to satisfy the short-term deferral exception under Section 409A of
the Code or, in the case of health and welfare benefits, not constitute deferred
compensation (since such amounts are not taxable to the Officer). However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event the Officer is a “Specified Employee” (as defined herein)
no payment shall be made to the Officer under this Agreement prior to the first
day of the seventh month following the Event of Termination in excess of the
“permitted amount” under Section 409A of the Code. For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of the Officer’s annualized compensation based upon the annual
rate of pay for services provided to the Bank for the calendar year preceding
the year in which the Officer has an Event of Termination, or (B) the maximum
amount that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the Event
of Termination. The payment of the “permitted amount” shall be made within sixty
(60) days of the occurrence of the Event of Termination. Any payment in excess
of the permitted amount shall be made to the Officer on the first day of the
seventh month following the Event of Termination. “Specified Employee” shall be
interpreted to comply with Section 409A of the Code and shall mean a key
employee within the meaning of Section 416(i) of the Code (without regard to
paragraph 5 thereof), but an individual shall be a “Specified Employee” only if
the Bank is a publicly-traded institution or the subsidiary of a publicly-traded
holding company.



10

--------------------------------------------------------------------------------




12.    Indemnification and Liability Insurance.



 
a.
Indemnification. Bancorp and the Bank agree to indemnify the Officer (and the
Officer’s heirs, executors, and administrators) to the fullest extent permitted
under applicable law and regulations against any and all expenses and
liabilities reasonably incurred by the Officer in connection with or arising out
of any action, suit, or proceeding in which the Officer may be involved by
reason of having been a director or officer of the Bank, or any of its
subsidiaries (whether or not the Officer continues to be a director or officer
at the time of incurring any such expenses or liabilities) such expenses and
liabilities to include, but not be limited to, judgments, court costs and
attorney's fees and the cost of reasonable settlements, such settlements to be
approved by the Board of the Bank, if such action is brought against the Officer
in the Officer’s capacity as an officer or director of the Bank or any of its
subsidiaries. Indemnification for expenses shall not extend to matters for which
the Officer has been terminated for Just Cause. Nothing contained herein shall
be deemed to provide indemnification prohibited by applicable law or regulation.
Notwithstanding anything herein to the contrary, the obligations of this Section
12 shall survive the Term of this Agreement by a period of seven years.

 

 
b.
Insurance. During the period in which indemnification of the Officer is required
under this Section, the Bank shall provide the Officer (and the Officer’s heirs,
executors, and administrators) with coverage under a directors' and officers'
liability policy at the expense of the Bank, at least equivalent to such
coverage provided to directors and senior officers of the Bank.



13.    Reimbursement of Officer's Expenses to Enforce this Agreement. Bank shall
reimburse the Officer for all out-of-pocket expenses, including, without
limitation, reasonable attorney's fees, incurred by the Officer in connection
with successful enforcement by the Officer of the obligations of the Bank to the
Officer under this Agreement. Successful enforcement shall mean the grant of an
award of money or the requirement that the Bank take some action specified by
this Agreement (i) as a result of court order; (ii) a negotiated settlement; or
(ii) otherwise the Bank following an initial failure of the Bank to pay such
money or take such action promptly after written demand therefore from the
Officer stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.


14.    Adjustment of Certain Payments and Benefits.



 
a.
The Bank shall indemnify and hold the Officer harmless from any and all loss,
expense, or liability that the Officer may ever incur under Code § 4999, or any
successor provision, as the result of payments or benefits that the Officer
receives from Bancorp or the Bank or any successor to any of its interests. The
Bank shall have this obligation with respect to any excise taxes (and any
federal, state, and local income taxes on those excise taxes) for which the
Officer is liable under Code § 4999 (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), or any successor provision, pursuant to a tax return on which the Officer
reports such excise tax liability based on a reasonable analysis (that the
Officer need not file with the return) prepared by the Officer’s legal counsel.
This paragraph shall survive termination or expiration of this Agreement for any
reason.




 
b.
In the event it shall be determined that any payment or distribution by the Bank
to or for the benefit of Officer (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
14) would be subject to the Excise Tax, then the Officer shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Officer of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Officer retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.

 
11

--------------------------------------------------------------------------------


 

 
c.
All payments to the Officer required by Section 14(a) and (b) hereof shall be
made within ten (10) days of the demand by Officer for such payment supported by
a reasonable analysis prepared by Officer’s legal counsel. If, following receipt
by Officer of a Gross-Up Payment under this Section 14, it is later determined
that the actual amount of Excise Tax incurred is greater than originally
estimated, then Officer shall be entitled to receive an additional Gross-Up
Payment, consistent with the calculations required to be made hereunder. Such
additional Gross-Up Payment shall be made within ten (10) days of the demand by
Officer for such payment supported by a reasonable analysis prepared by
Officer’s legal counsel.




 
d.
If, after the receipt by Officer of a payment under this Section 14, Officer
becomes entitled to receive any refund of such amounts, Office shall promptly
file for such refund and repay such amount to Bank promptly after receipt of
same.



15.    Injunctive Relief. If there is a breach or threatened breach of Section
10.h. of this Agreement or the prohibitions upon disclosure contained in Section
9.c. of this Agreement, the Bank and the Officer agree that there is no adequate
remedy at law for such breach, and that the Bank each shall be entitled to
injunctive relief restraining the Officer from such breach or threatened breach,
but such relief shall not be the exclusive remedy hereunder for such breach. The
parties hereto likewise agree that the Officer shall be entitled to injunctive
relief to enforce the obligations of the Bank under Section 11 of this
Agreement.


16.    Successors and Assigns.



 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, con-solidation, purchase or otherwise, all or substantially all of the
assets or stock of Bancorp or the Bank.




 
b.
Since the Bank is contracting for the unique and personal skills of the Officer,
the Officer’s rights or duties hereunder shall be precluded from assignment or
delegation without first obtaining the written consent of the Bank, provided
that the Officer is not precluded from delegating duties and powers in
connection with the fulfillment of his management responsibilities specified in
Section 1, hereof.



17.    No Mitigation. The Officer shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Officer in any subsequent employment.
 
12

--------------------------------------------------------------------------------


 
18.    Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed as follows, or to such other address as shall have been
designated in writing by the addressee:



 
a.
If to Bancorp and the Bank:

Sandy Spring Bancorp, Inc.

 
 
17801 Georgia Avenue

 
 
Olney, Maryland 20832

Attention: R.E. Kuykendall, General Counsel


b.    If to the Officer:

   
Daniel J. Schrider

   
6289 Twin Ponds Lane

   
Mt. Airy, MD 21771

 
19.    Joint and Several Liability; Payments by the Bank. To the extent
permitted by law, except as otherwise provided herein, Bancorp and the Bank
shall be jointly and severally liable for the payment of all amounts due under
this Agreement. Bancorp hereby agrees that it shall be jointly and severally
liable with Bank for the payment of all amounts due under this Agreement and
shall guarantee the performance of Bank’s obligations there under, provided that
Bancorp shall not be required by this Agreement to pay to the Officer a salary
or any bonuses or any other cash payments, except in the event that Bank does
not fulfill the obligations to the Officer hereunder for such payments.


20.    No Plan Created by this Agreement. The Officer and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
or any other law or regulation, and the Bank and the Officer each expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process by or on behalf of the Officer or the
Bank that such a plan was so created by this Agreement shall be deemed a
material breach of this Agreement by the party making such an assertion.


21.    Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.


22.    Applicable Law. Except to the extent preempted by Federal law, the laws
of the State of Maryland shall govern this Agreement in all respects, whether as
to its validity, construc-tion, capacity, perfor-mance or otherwise.


23.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


24.    Headings. Headings contained herein are for convenience of reference
only.


25.    Entire Agreement. This Agreement, together with any under-standing or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs,
or arrangements described in Sections 5 and 6, and supersedes all prior
agreements other than with respect to such specific plans, programs, or
arrangements provided.
 
13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 
 

 
SANDY SPRING BANCORP, INC.
 
By: /s/ Hunter R. Hollar                                               
Hunter R. Hollar
Chief Executive Officer


 
SANDY SPRING BANK
 
By: /s/ Hunter R. Hollar                                               
Hunter R. Hollar
Chief Executive Officer


 
OFFICER


/s/ Daniel J. Schrider                                                     
Daniel J. Schrider

 
14

--------------------------------------------------------------------------------

